Citation Nr: 1028526	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-22 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for skin ulcer disorder. 

2.  Entitlement to service connection for skin rash disorder. 

3.  Entitlement to service connection for chloracne. 

4.  Entitlement to service connection for paresthesia in the 
right upper extremity. 

5.  Entitlement to service connection for paresthesia in the left 
upper extremity.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
October 1963 to October 1966. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO), in which the benefits sought on appeal were denied. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for skink 
ulcer, skin rashes, chlorance and parethesia in the upper 
extremities.  He asserts that his skin disorders are related to 
his inservice exposure to Agent Orange, and that his parethesia 
is due to the mediation that he takes to treat his skin 
disorders.  Based on a review of the claims folder, the Board 
finds that a remand is necessary for additional development prior 
to the adjudication of the claims. 

The claims folder does not reflect that the Veteran has been 
afforded a VA examination in conjunction with his claims.  The 
evidence of record is sufficient to indicate that the claimed 
disability or symptoms "may be" associated with the established 
event, meet the low threshold to warrant a VA examination.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also 38 
U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2009).  Here, 
the record shows that the Veteran has been diagnosed with various 
skin disorders, including pruritis, dermatitis, 
hyperpigmentation, and rashes.  The Veteran asserts that his skin 
disorders are related to inservice exposure to Agent Orange.  A 
review of the Veteran's service personnel records shows that the 
Veteran was stationed in Vietnam for three months in 1966; he is 
presumed to have been exposed to Agent Orange.  See 38 C.F.R. § 
3.307(a)(6)(iii).   The Veteran has also testified that one of 
his physicians stated that his skin disorders were related to 
Agent Orange exposure.  See the October 2007 Decision Review 
Officer hearing.  Based on a foregoing, a VA examination is need 
prior to adjudication of the Veteran's claims. 

The RO/AMC should schedule the Veteran for a VA examination to 
determine the nature and etiology of the Veteran's claimed skin 
disorders.  The examiner should be instructed to provide a 
medical opinion on whether any diagnosed disorder is 
etiologically related to the Veteran's service, including his 
inservice exposure to Agent Orange.  Additionally, the examiner 
should determine whether the Veteran has any current parethesia 
in his upper extremities, and if so, provide an opinion on 
whether the disorders are etiologically related to service or the 
medication that the Veteran uses to treat his skin disorders.  

Prior to any examination, the RO/AMC should seek the Veteran's 
assistance in obtaining any outstanding pertinent medical 
treatment records.  In particular, the Veteran has identified 
that he receives private medical treatment for his skin 
disorders.  The RO/AMC should attempt to obtain these treatment 
records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek the Veteran's 
assistance in obtaining any outstanding 
pertinent medical treatment records.  In 
particular, the Veteran has identified that 
he receives private medical treatment for his 
skin disorders.  

If any identified records cannot be obtained, 
a memorandum should be included in the file 
explaining the procedures undertaken to 
attempt to find the records and why such 
attempts were not fully successful.

2.  After all the available records have been 
associated with the claims folder, the RO/AMC 
should schedule the Veteran for a VA 
examination with the appropriate specialist 
to determine the nature and etiology of his 
claimed skin and upper extremities disorders.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction with 
the examination.  All indicated tests and 
studies should be performed, and all findings 
should be set forth in detail.

The VA examiner is asked to identify the 
nature of any skin and right upper extremity 
disorders.     The examiner should also opine 
as to whether any diagnosed disorder is at 
least as likely as not, (50 percent or 
greater probability) related to the Veteran's 
service, including Agent Orange exposure.  
Additionally, the examiner should opine 
likelihood that the Veteran's upper 
extremities disorders are related to the 
medication he uses to treatment his skin 
disorders.  

A complete rationale for all opinions 
provided should be given.  The examiner is 
unable to address any inquiry sought above, 
and then he or she should explain why.

3.  If any benefit sought on appeal remains 
denied, the RO/AMC must furnish to the 
Veteran and his representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations and affords them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


